           Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 1 of 8 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original

             LODGED
      CLERK, U.S. DISTRICT COURT      UNITED STATES DISTRICT COURT
                                                                                                         FILED
      10/6/2020                                          for the                               CLERK, U.S. DISTRICT COURT



   CENTRAL DISTRICT OF CALIFORNIA                                                                  2FWREHU
                  jb
    BY: ____________BB______ DEPUTY         Central District of California
                                                                                             CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                                                    ,0
                                                                                               BY: ___________________ DEPUTY




                    Plaintiff

                    v.
                                                                   Case No.      2:20-mj-04821-Duty
 SALVADOR LANDEROS,

                    Defendant.


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 21, 2018 in the county of Los Angeles in the Central District of California, the

defendant violated:

           Code Section                                            Offense Description
           18 U.S.C. § 1073                                        Unlawful Flight to Avoid Prosecution

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                   /s/ Dustin B. Drace
                                                                                 Complainant’s signature

                                                                         Dustin B. Drace, Special Agent, FBI
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                   2FWREHU
                                                                                     Judge’s signature

 City and state: Los Angeles, California                            Hon. Patricia Donahue, U.S. Magistrate Judge
                                                                                  Printed name and title
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 2 of 8 Page ID #:2



                                AFFIDAVIT
     I, Dustin B. Drace, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of a criminal

complaint and arrest warrant for defendant SALVADOR LANDEROS

(“LANDEROS”) for Unlawful Flight to Avoid Prosecution, in

violation of Title 18, United States Code, Section 1073.

     2.      The information contained herein is based on my

participation in this investigation and my training and

experience, as well as my conversations with other law

enforcement officers and my review of various law enforcement

documents.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                II. BACKGROUND OF AGENT DUSTIN B. DRACE
     3.      I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) assigned to the Los Angeles Field Office

and have been so employed for over two and a half years.           Prior

to being assigned to the Los Angeles Field Office, I received

approximately 21 weeks of full time, formalized education,

training, and experience at the FBI Agent Training Academy in

Quantico, Virginia.     This training included conducting fugitive

investigations, drug identification, detection, interdiction,


                                    1
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 3 of 8 Page ID #:3



and money laundering techniques.        I have also received on-the-

job training from Special Agents who have significant

investigative experience and are recognized experts in their

respective fields of investigation.        I have been a member of the

FBI Joint Terrorism Task Force for approximately two years.           In

that capacity, I investigate National Security matters,

International Terrorism, and Domestic Terrorism.

     4.    I have assisted with fugitive investigations with the

joint FBI/Los Angeles Police Department Fugitive Task Force for

approximately two years.     In that capacity, I have participated

in numerous fugitive investigations and have personally

participated in approximately a dozen fugitive arrests.

     5.    Based upon my experience and training with the FBI as

well as conversations that I have had with other, more

experienced agents and law enforcement officers who specialize

in fugitive investigations, I am familiar with the methods

utilized by fugitives to avoid detection and capture by law

enforcement.   I have also spoken with agents, as well as other

law enforcement officers, about their experiences and the

results of their investigations and interviews.         Through my

conversations with these agents and other law enforcement

officers, coupled with my investigation of National Security

subjects attempting to evade detection by law enforcement, I am

knowledgeable in the methods and modes of fugitives to include

the techniques, tactics, and procedures they employ to avoid

arrest.




                                    2
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 4 of 8 Page ID #:4



                   III. SUMMARY OF PROBABLE CAUSE
     6.    On or about May 14, 2018, SALVADOR LANDEROS

(“LANDEROS”) stabbed a person to death in Cudahy, California.

LANDEROS was later charged with murder.

     7.    Following the stabbing, social media posts from known

associates, along with the records from the cellphone of

LANDEROS’s mother, indicate that he fled to Mexico on May 21,

2018 to escape prosecution.      Law enforcement currently believes

he is residing in the Guadalajara, Mexico area.

                   IV. STATEMENT OF PROBABLE CAUSE
     8.    Based on my review of Los Angeles County Sheriff’s

Department (“LASD”) reports, conversations with law enforcement,

and my own investigation, I am aware of the following:

     A.    LANDEROS Murders Victim G.G.
     9.    On or about May 14, 2018 at approximately 8:38 p.m.,

LANDEROS stabbed victim G.G. to death following a confrontation

in front of Jay Jay Smoke & Gift Shop, located at 7705 Atlantic

Avenue, Cudahy, California.      LASD believes that LANDEROS stabbed

victim G.G. because victim G.G. was a member of a rival

“tagging” crew.    Following the stabbing, LANDEROS fled the scene

on a skateboard.

     10.   On May 23, 2018, LANDEROS was charged with murder, in

violation of California Penal Code Section 187, in the Superior

Court of the State of California, County of Los Angeles, and a

warrant was issued for his arrest (warrant number

LAMVA14778201).




                                    3
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 5 of 8 Page ID #:5



     B.      Social Media and Cell Records Show LANDEROS Flees to
             Mexico
     11.     Following the stabbing, records obtained pursuant to a

state search warrant for LANDEROS’s Instagram account revealed a

group chat between LANDEROS and other gang associates where they

discussed his flight to Mexico on approximately May 21, 2018.

     12.     For example, on or about 9:00 p.m. on May 20, 2018,

Instagram user me_la_chupas_puto wrote, “Boozer on his way to

Mexico everybody wish him luck tht he makes it there good.”           Law

enforcement is aware that LANDEROS is known by the gang moniker

of Boozer.

     13.     Additionally, on May 21, 2018, the Instagram group

chat contained the following messages related to LANDEROS:

             me_la_chupas_puto: “Ay boozer took off already wish em
             luck”

             marioqq.758: “where”

             marioqq.758: “Gone?”

             me_la_chupas_puto: “Guadlahara”
     14.     Based on my training and experience, I believe

me_la_chupas_puto’s reference to “Guadlahara” is a reference to

Guadalajara, Mexico and that the user was indicating that

LANDEROS had fled to Guadalajara, Mexico.

     15.     Later, on the same date in the same conversation,

me_la_chupas_puto stated, “Boozer mom and duxe dad took em they

jst took off.”       “Duxe” is the known moniker of Carlos Ceballos

(“Ceballos”), a close acquaintance of LANDEROS.         The father of

Ceballos is believed to be Martin Rivera (“Rivera”).          As a



                                     4
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 6 of 8 Page ID #:6



result, based on this conversation, I believe the user was

indicating that LANDEROS’s mother, Ceballos, and Rivera helped

transport LANDEROS to Mexico.

     16.   LASD obtained historical call detail records with

cell-site information for a cellular telephone number subscribed

to and believed to be used by LANDEROS’s mother, Maria Elizabeth

Hernandez Landeros (“M. Landeros”).       A review of the records

revealed calls and text messages occurring near the United

States-Mexico border on or about 7:13 a.m. on May 21, 2018 at

approximately the same time it is believed that associates of

LANDEROS were indicating that LANDEROS had fled with his mother,

Ceballos, and Rivera.

     17.   On or about May 26, 2018, M. Landeros returned to the

United States from Tijuana via the San Ysidro pedestrian bridge

near San Diego, California.

     18.   It is my belief based on the group conversation on

Instagram among known LANDEROS associates, the proximity of a

cellphone subscribed to and used by M. Landeros near the United

States-Mexico border on the date the associates indicated

LANDEROS fled, and the timing of the crossing from Mexico into

the United States, that M. Landeros accompanied her son,

LANDEROS, into Mexico on or about May 21, 2018 during his flight

from law enforcement.

     C.    LASD Executes a Search Warrant at the Home of
           LANDEROS’s Mother and Finds Evidence of Him Living in
           Mexico
     19.   On June 5, 2018, LASD executed a search warrant at

M. Landeros’s home.


                                    5
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 7 of 8 Page ID #:7



     20.    On or about June 5, 2018, Instagram user

you_slippin_putos, which is known to be Ceballos’s social media

account, advised other LANDEROS associates in the Instagram

group chat that he had learned from M. Landeros that the LASD

executed a search warrant at her home.        Ceballos stated that

M. Landeros advised him that the LASD detectives executing the

search warrant discovered a hand-written letter from LANDEROS to

his associates following his flight from law enforcement.

     21.    Ceballos then shared a photo of the letter in the

Instagram group chat.     In the letter, LANDEROS advised that he

already met most of his family and he was looking for a job.           He

further advised that his family had a lot of land and two houses

that he was previously unaware of.       The letter appeared to be

signed by “Boozer,” and contained the initials “RLV,” the

initials of the LANDEROS and his associates’ “tagging” crew.

     22.    Based on the letter, I believe LANDEROS was attempting

to inform his associates that he had successfully made it to

Mexico, where he was living with his extended family and looking

for work.

     D.     Immigration Documents Reveal LANDEROS Has Extended
            Family in the Guadalajara Area
     23.    Law enforcement subsequently conducted a review of the

immigration files for LANDEROS’s parents:        his father, Jose

Elias Landeros-Rodriguez (“J. Landeros”), and his mother,

M. Landeros.   The files revealed that both J. Landeros and

M. Landeros last resided in Mexico in 1994 with their respective

families in the area of Santa Cruz de la Loma, Mexico, which is



                                    6
 Case 2:20-mj-04821-DUTY Document 1 Filed 10/06/20 Page 8 of 8 Page ID #:8



located approximately ten miles southwest of Guadalajara,

Mexico.

     24.   Based on the foregoing, I believe that LANDEROS fled

to the area of Santa Cruz de la Loma near Guadalajara, Mexico

where his extended family continues to reside.

                               CONCLUSION
     25.   For all the reasons described above, there is probable

cause to believe that LANDEROS has violated Title 18, United

States Code, Section 1073 (Unlawful Flight to Avoid

Prosecution).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 6th day of
October, 2020.



HONORABLE PATRICIA DONAHUE
UNITED STATES MAGISTRATE JUDGE




                                    7
